Title: From Benjamin Franklin to Mary Stevenson, 1 May 1760
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


          
            Cravenstreet, May 1. 1760
          
          I embrace most gladly my dear Friend’s Proposal of a Subject for our future Correspondence; not only as it will occasion my hearing from her more frequently, but as it will lay me under a Necessity of improving my own Knowledge that I may be better able to assist in her Improvement. I only fear my necessary Business and Journeys with the natural Indolence of an old Man, will make me too unpunctual a Correspondent. For this I must hope some Indulgence.
          But why will you, by the Cultivation of your Mind, make yourself still more amiable, and a more desirable Companion for a Man of Understanding, when you are determin’d, as I hear, to live Single? If we enter, as you propose, into moral as well as natural Philosophy, I fancy, when I have fully establish’d my Authority as a Tutor, I shall take upon me to lecture you a little on that Chapter of Duty. But to be serious.
          Our easiest Method of Proceeding I think will be for you to read some Books, that I may recommend to you; and in the Course of your Reading, whatever occurs that you do not thoroughly apprehend, or that you clearly conceive and find Pleasure in, may occasion either some Questions for farther Information or some Observations that show how far you are satisfy’d and pleas’d with your Author. Those will furnish Matter for your Letters to me, and, in consequence, of mine also to you.
          Let me know then, what Books you have already perus’d on the Subject intended, that I may better judge what to advise for your next Reading. And believe me ever, my dear good Girl, Your affectionate Friend and Servant
          
            B Franklin
            Miss Stevenson
          
         
          Endorsed: May 1—60
        